Title: To George Washington from Colonel Philip Van Cortlandt, 28 June 1778
From: Van Cortlandt, Philip
To: Washington, George


                    
                        Dear General
                        Valley Forge June 28th 1778
                    
                    This by Lieut: Arthur Lind who I send to the Adjut: General with a return of the Sick left in Camp when the Army march’d, have not Recd the Returns from the Yellow Springs or should have sent them also Major Grier informd me that he found upon his Arrival but two Officers to Assist him in Makeing out the Returns & applyd to me for one to each Hospital which I have orderd.
                    I have sent One Hundred Men properly Officerd to Philada by order of Major Genl Arnold and have sent to the Army near 450 Men and by the latter end of the Week upwards of Five Hundred more will be ready to March which I shall send off as soon as Possible, all the Bad Cases are remov’d to Hospitals. Doctor Hutchinson has been most Indefatigable in procureing Waggons and Sending off the Sick.
                    When the Army moved there was not one Waggon left and it was some Days before the Publick Stores were Collected I had Guards placed and orderd the Officers to stop Persons from plundering & to press the Waggons that Came for that Purpose & oblige them to take the Sick to Hospitals by which means we were furnish’d with Several Good Waggons which have since been released, I could mention many Circumstances That have hapened Since your Excellencys Departure which I shall omit at this time being assured that Business of greater Importance must Engross most of your Time must therefore beg your Excellency to Accept of my hearty well wishes for your safety and Success hopeing that it may soon please your Excellency to have him releived  who begs to Subscribe himself with all respect. Yr most Obedt Huml: Servt
                    
                        Philip Cortlandt.
                    
                